DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Response to Amendment
	Applicant has amended claims 1-5, 10-12, 15, 16, 20, 23, and 26, canceled claims 6, 7, 14, 17-19, 24, 25, and 27, and added claims 28-30. Claims 1-5, 8-13, 15, 16, 20-23, 26, and 28-30 are pending. Claims 21 and 22 are withdrawn from consideration.
	The amendments to the claims have overcome the 
	The amendments to the claims have overcome the 112 rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(a) and 112(b). See rejections below for details. 
	The amendments to the claims have necessitated new prior art rejections under 103 over the prior art previously relied upon. See 103 rejections below for details.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/24/2021, with respect to the claim objections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the claim objections of record. Therefore, the objections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/24/2021, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn. 
However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See rejections below for details.

Applicant’s arguments, see Remarks, filed 11/24/2021, with respect to the 103 rejections of record have been fully considered but they are not persuasive.  
	Applicant has argued that claim 1 would be non-obvious over Solbakken due to Applicant’s apparent agreement with Examiner’s position that it would be advantageous to process tires according to a randomly and arbitrarily specified tire ratio, as selection of such a tire ratio would be easier than selecting a specific optimal ratio. Specifically, Applicant has argued that, due to the advantages of process tires according to a randomly and arbitrarily specified tire ratio, it would not be obvious to select a specific tire ratio. Examiner respectfully disagrees.
	Just because it would be advantageous to select a set of tires according to a randomly and arbitrarily specified tire ratio does not establish that it would be disadvantageous to select tires according to a specific ratio. Applicant must recognize that technological design choices often come as tradeoffs. In other words, although a design may have certain disadvantages, said disadvantages are often accompanied by other advantages. The fact that one design option has certain advantages does not in and of itself establish that any alternative deign option is inferior. 
Regardless, Examiner took his position regarding a randomly and arbitrarily specified tire ratio in the previous Office action in hopes of highlighting the fact that, while the claims seemingly presented very specific criteria for selecting the set of tires, the claimed selecting step was actually rather broad. Said position was not taken to suggest that merely selecting a specific tire ratio would be patentable. After all, if one were to select a tire ratio at random, making such a selection would necessarily involve randomly selecting a specific tire ratio.

There is nothing in claim 1 which establishes the specified tire ratio therein as being significant in any way. Therefore, absent clear and persuasive evidence that the specified tire ratio in claim 1 is necessarily significant, Examiner maintains that claim 1 is obvious over the prior art of record.
On the other hand, claim 12 recites a specific tire ratio, as well as further limitations which clearly establish the specified tire ratio as significant. Therefore, Examiner considers claim 12 to be non-obvious over the prior art of record. See section titled “allowable subject matter” below for further details.

Claims Contain Improper Amendments
The claims contain plural instances of additions and removals which have not been properly marked. 
To expedite prosecution, the application has been examined on its merits despite the improper amendments. Improper claim amendments which have been discovered by Examiner are indicated below to ensure clarity of record.

In claim 1: Claim 1 recites "drying the set of pellets within a dryer to a particular moisture content over a second interval defined by a rate the set of pellets translates across a length of the dryer and operating temperature of the dryer" in lines 28-39. Said recitation was removed from claim in the previous claim amendment filed 2/12/2021. The present claim set has reintroduced said language without proper underlines to indicate it's re-addition.

In claim 1: The previous claim amendments filed 2/12/2021 introduced language reciting "of the first set of carbon black grades and the second set of virgin carbon black grades" in lines 22-23 of claim 1. Said language is not included in claim 1 of the present claim set, nor is struck through text indicating its removal.

In claim 12: In the present claim set, claim 12 includes several reference characters (i.e. letters and roman numerals) marking the start of new limitations. These reference characters were not included in the previous claim set, and are not properly underlined to show addition.

In claim 16: In the present claim set, a previously pending recitation of “”from the set of pellets” has been excluded from the beginning of claim 16. Claim 16 does not contain proper strike throughs indicating the removal of said language. 

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, 15, 16, 20, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the newly amended limitation of “shredding a set of tires into a volume of tire rubber segments, the set of tires consisting of agricultural tires, commercial vehicle tires, and passenger defined as five passenger tires for each one commercial vehicle tire and one agricultural tire,” in lines 3-6.
Applicant’s disclosure as originally filed contains support for “shredding a set of tires into a volume of tire rubber segments, the set of tires consisting of agricultural tires, commercial vehicle tires, and passenger tires according to a specified tire ratio,” (paragraphs [0018], [0034], [0035]). Applicant’s disclosure as originally filed also contains support for “a specified tire ratio defined as five passenger tires for each one commercial vehicle tire” (paragraph [0035]).
However, Applicant’s disclosure as originally filed does not contain support for a specified tire ratio defined as five passenger tires for each one commercial vehicle tire and one agricultural tire.
Therefore, claim 12 contains unsupported subject matter which must be removed from the claims.
Claims 13, 15, 16, 20, and 26 are dependents of claim 12, and thus contain the same unsupported subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “wherein said set of tires comprises passenger tires and truck tires in a ratio of 5 to 1.” It is unclear if said “passenger tires” are the “car tires” recited in claim 1. Presumably, claim 28 uses the term “passenger tires” to refer tot said car tires recited in claim 1. However, it is generally improper to refer to a single element or group of elements by two different names within a claim, as doing so raises issues of clarity.

 Claim 29 recites “wherein said set of tires comprises passenger tires and truck tires in a ratio of 2 to 1.” It is unclear if said “passenger tires” are the “car tires” recited in claim 1. Presumably, claim 29 uses the term “passenger tires” to refer tot said car tires recited in claim 1. However, it is generally improper to refer to a single element or group of elements by two different names within a claim, as doing so raises issues of clarity.
Applicant should amend claim 29 to clarify the relationship between the claimed “passenger tires” and the claimed “car tires”.

The following are new rejections necessitated by amendment and made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-4, 8-11, 28, and 29 is/are rejected under 35 U.S.C. 103 as obvious over Solbakken et al. (US 4,284,616), hereafter referred to as Solbakken.
With regard to claim 1: Solbakken teaches a method for converting tires into pelletized, recovered carbon black (abstract), the method comprising:
Selecting a set of used tires 10 (Figure 1A, Column 5 Lines 15-30).
Shredding the set of tires 10 into a volume of tire rubber segments using a two-stage tire slicer 12 and disintegrator 16 (Figure 1A, Column 5 Lines 15-30).
In a pyrolytic reactor 32, thermally depolymerizing the volume of tire rubber segments within an inert atmosphere, e.g. an inert gas blanket, into a set of pyrolytic byproducts comprising a volume of carbonaceous material, i.e. a pyrolysed solid phase comprising char agglomerates, said char agglomerates comprising carbon black (Figure 1A, Column 5 Line 30-Column 6 Line 45, Column 7 Lines 48-60, Column 13 Lines 4-30, Column 17).
Comminuting (milling) the volume of carbonaceous material in roller mill 104 to reduce a diameter of an agglomerate, i.e. char agglomerates, within the volume of carbonaceous material (Figure 1B, Column 17 Line 54-Column 18 Line 34).
Removing from the volume of carbonaceous material, i.e. the carbon black, agglomerates larger than a maximum agglomerate diameter, i.e. by separating larger particles (heavy rejects) from said volume of carbonaceous material using mechanical separator 108 (Figure 1B, Column 18 Line 5-Column 19 Line 10); and removing from the volume of carbonaceous material, i.e. the carbon black, agglomerates smaller than a minimum agglomerate diameter, i.e. by separating smaller particles (bag filter fines) from the bulk of the carbon black (cyclone separator fines) using cyclone separator 114 (Figure 1B, Column 18 Line 5-Column 9 Line 10).
Within a mixer (pelletizer) 120, mixing the volume of carbonaceous material, i.e. the carbon black, with water, the mixer 120 inducing formation of a set of pellets (Figure 1B, Column 19 Lines 10-55). The mixing of the volume of carbonaceous material with water in the mixer 120 is necessarily performed over a first interval, i.e. a period of time. The set of pellets necessarily has a range of pellet diameters.

In the alternative, the aforementioned disclosure of Solbakken would render obvious such mixing of the carbonaceous material with a binding agent. If the disclosure of Solbakken were found to not anticipate the claim language regarding the mixing of the carbonaceous material with a binding agent, it would have been obvious to one of ordinary skill in the art to modify Solbakken by mixing a binding agent (a binder) with the carbonaceous material (carbon black) within the mixer (pelletizer) 120, in accordance with Solbakken’s explicit suggestion that a binder may be used, in order to obtain a method having a predictably functional step of pelletizing carbonaceous material (carbon black) using a binding agent. 
Drying the set of pellets within a dryer 126 to a particular moisture content over a second interval, i.e. the drying of the pellets within the dryer 126 necessarily occurs over a period of time which is different than the first interval, as a particular set of the pellets cannot be dried in the dryer 130 at the same time they are being formed in the mixer (pelletizer) 120 (Figure 1B, Column 19 Line 10-Column 20 Line 30, Column 21 Lines 25-35). The second interval, i.e. the time period over which the set of pellets are dried within the dryer 126, is necessarily defined by the a rate at which the set of pellets translates over the length of the dryer, as the rate at which the set of pellets moves through the dryer determines the amount of time they will spend within the dryer. The second interval is also necessarily defined by the temperature of the dryer 126, as the temperature of the dryer will affect how quickly the set of pellets can be successfully dried, e.g. a higher temperature will allow for quicker drying.
And removing from the set of pellets a first subset of pellets larger than a maximum pellet size (oversized pellets) using vibrating screen 130 (Figure 1B, Column 19 Line 55-Column 20 Line 30, Column 21 Lines 25-35).
Solbakken is silent to the set of tires comprising car tires and truck tires such that the set of tires comprises approximately 60-85% by weight tire rubber from car tires, and approximately 15-40% by weight tire rubber from truck tires.

Furthermore, a person having ordinary skill in the art would expect materials could be recovered successfully from a set of tires comprising car tires and truck tires. In other words, a person having ordinary skill in the art would expect the ratio of tire types in the set of tire to be largely unimportant in the method of Solbakken.
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Solbakken by selecting a set of tires comprising car tires and truck tires, such that the set of tires comprises approximately 60-85% by weight tire rubber from car tires, and approximately 15-40% by weight tire rubber from truck tires, in order to obtain a predictably successful method for recovering materials from a particular set of waste tires.
   With regard to claim 2: The method of modified Slobakken further includes within a primary tire shredder (disintegrator and debeader) 16, separating tire rubber of the set of tires from a volume of steel wire and a volume of textile fiber, i.e. debeading tire (Figure 1B, Column 5 Lines 15-30); and within a secondary tire shredder (tire slicer) 12 proximal the primary tire shredder 16, shredding tire rubber of the set of tires into the volume of tire rubber segments comprising pieces of tire rubber in the size range of 1 to 2 square inches (Figure 1B, Column 5 Lines 15-30). Although it is not explicitly stated in Slobakken, it is understood that the secondary tire shredder 12, by slicing the tire rubber into pieces in the size range of 1 to 2 square inches, shreds the tire rubber into pieces of tire rubber, wherein each tire rubber segment within the volume of tire rubber segments has a desired surface area within a range of accepted surface areas (i.e. a range of 1 to 2 square inches), the desired surface area being a greater combined surface 
With regard to claim 3: In modified Solbakken, thermally depolymerizing the volume of tire rubber segments in pyrolytic reactor 32 comprises thermally depolymerizing the volume of tire rubber segments into a volume of carbonaceous material comprising carbonaceous aggregates defining a matrix of organic materials, derived from the set of carbon black grades within the tire rubber segments, and inorganic materials, derived from the set of rubber additives (e.g. residual fiberglass and residual steel wire) extracted from the tire rubber segments (Figure 1A, Column 5 Line 30-Column 6 Line 45, Column 7 Lines 48-60, Column 13 Lines 4-30, Column 17).
With regard to claims 4: Although it is not explicitly taught, the method of Slobakken necessarily comprises a step of selecting the set of tires to achieve some threshold percentage of inorganic materials within the matrix, i.e. the tire ratio necessarily achieves some arbitrary threshold percentage of inorganic materials within the matrix.
With regard to claim 8: The method of modified Solbakken further comprises drying a set of pellets within a dryer 126 to a particular moisture content of less than 1 wt. % (Figure 1B, Column 19 Lines 10-55).
With regard to claim 9: As discussed in the rejection of claim 1 above, the method of Slobakken comprises: removing from the set of pellets a first subset of pellets larger than a maximum pellet size (oversized pellets) using vibrating screen 130 (Figure 1B, Column 19 Line 55-Column 20 Line 30, Column 21 Lines 25-35). This step of removing pellets larger than a maximum pellet size (oversized pellets) using vibrating screen 130 necessarily involves “separating a set of high moisture content pellets exceeding the particular moisture content from the set of pellets”. Specifically, the pellets larger than the maximum size 
The method of Slobakken further comprises recycling the oversize pellets via line 132 to the roller mill 104 to be milled back to powder, and subsequently supplying said powder to the mixer (pelletizer) 120 to be mixed with the carbonaceous material (Figure 1B, Column 19 Line 10-Column 20 Line 30, Column 21 Lines 25-35). As discussed above, the oversized pellets are necessarily high moisture content pellets. Therefore, the step of recycling the oversize pellets via line 132 to the roller mill 104 to be milled back to powder necessarily constitutes a step of milling the set of high moisture content pellets into a powder. Likewise, the step of supplying said powder to the mixer (pelletizer) 120 to be mixed with the carbonaceous material necessarily constitutes a step of within the mixer, mixing the powder with the volume of carbonaceous material.
With regard to claim 10: As discussed in the rejection of claim 1 above, the method of Slobakken comprises: removing from the set of pellets a first subset of pellets larger than a maximum pellet size (oversized pellets) using vibrating screen 130 (Figure 1B, Column 19 Line 55-Column 20 Line 30, Column 21 Lines 25-35).
Slobakken does not explicitly teach that the maximum pellet size is proportional to a maximum pellet hardness defined by a desired dispersion coefficient of the pellets when mixed into a volume of rubber polymer. However, the maximum pellet size in Slobakken is necessarily proportional to a proportional to a maximum pellet hardness. Specifically, the first subset of pellets larger than a maximum pellet size (i.e. the oversized pellets) are necessarily harder than a maximum pellet hardness as evidenced by the fact that they did not degrade to smaller sized pellets within the dryer 126 (Figure 1B, Column 19 Lines 10-55). Note that such degradation will occur within the dryer 126 as evidenced by the teachings of Slobakken (Figure 1B, Column 19 Lines 10-55).
Furthermore, the maximum pellet hardness in Slobakken is necessarily defined by a desired dispersion coefficient of the pellets when mixed into a volume of rubber polymer, as evidenced by Slobakken’s teaching that the pellets produced by the dryer must be soft for the purposes of ready dispersion (Figure 1B, Column 19 Lines 40-45).

If it were not already so in Slobakken, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Slobakken by selecting a maximum hardness for the pellets, the maximum hardness defined by a desired dispersion coefficient of the pellets when mixed into a volume of rubber polymer, and by correlating the maximum hardness with a maximum pellet size to remove pellets harder than said maximum hardness, in order to create a set of pellets with is soft enough for ready dispersion, as is desired by Slobakken.
With regard to claim 11: Slobakken teaches removing, using double decker screen 130, a second subset of pellets (fines) smaller than a minimum pellet size (80 mesh) from the set of pellets, the minimum pellet (80 mesh) size larger than a maximum particle size (325 mesh) of the volume of carbonaceous material (Figure 1B, Column 18 Line 5-Column 19 line 10, Column 19 Line 55-Column 20 Line 30, Column 21 Lines 10-35).
Slobakken does not explicitly teach that the maximum particle size is proportional to a particle size of a largest grade of carbon black in the tire rubber segments. However, the maximum particle size to which the carbonaceous material in Slobakken is milled (comminuted) will necessarily be proportional to the size of a largest grade of carbon black in the tire rubber segments, as the size to which the carbonaceous material in Slobakken is milled is necessarily relatable by some proportional function to the size of a largest grade of carbon black in the tire rubber segments.
With regard to claim 28: Modified Solbakken is silent to the set of tires comprising passenger tires and truck tires in a ratio of 5 to 1.
However, as discussed in the rejection of claim 1 above, the background section of Solbakken discusses the accumulation of waste tires from passenger cars and trucks, and then goes on to state that a process which would allow for the economic recovery of materails from such waste tires would be desirable (Column 1 Lines 23-44). The invention of Solbakken is explicitly described as “a process for economically recovering carbonaceous materials from used vulcanized articles,” and more specifically as “an economical pyrolysis process for recovering carbon black, fuel oil, fuel gas and steel from used tires, (Column 1 lines 15-20). In view of these teachings, a person having ordinary skill in the art would have 
As further discussed in the rejection of claim 1 above, a person having ordinary skill in the art would expect materials could be recovered successfully from a set of tires comprising passenger (car) tires and truck tires. In other words, a person having ordinary skill in the art would expect the ratio of tire types in the set of tire to be largely unimportant in the method of Solbakken.
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Solbakken by selecting a set of tires comprising car (passenger) tires and truck tires at a ratio of 5 to 1, in order to obtain a predictably successful method for recovering materials from a particular set of waste tires. 
With regard to claim 29: Modified Solbakken is silent to the set of tires comprising passenger tires and truck tires in a ratio of 2 to 1.
However, as discussed in the rejection of claim 1 above, the background section of Solbakken discusses the accumulation of waste tires from passenger cars and trucks, and then goes on to state that a process which would allow for the economic recovery of materails from such waste tires would be desirable (Column 1 Lines 23-44). The invention of Solbakken is explicitly described as “a process for economically recovering carbonaceous materials from used vulcanized articles,” and more specifically as “an economical pyrolysis process for recovering carbon black, fuel oil, fuel gas and steel from used tires, (Column 1 lines 15-20). In view of these teachings, a person having ordinary skill in the art would have motivation to utilize the process of Solbakken to process a set of tires comprising commercial tires (i.e. truck tires) and/or passenger tires (passenger car tires).
As further discussed in the rejection of claim 1 above, a person having ordinary skill in the art would expect materials could be recovered successfully from a set of tires comprising passenger (car) tires and truck tires. In other words, a person having ordinary skill in the art would expect the ratio of tire types in the set of tire to be largely unimportant in the method of Solbakken.
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Solbakken by selecting a set of tires comprising car 

Allowable Subject Matter
Claims 5 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 13, 15, 16, 20, 23, and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Dependent claim 5 is drawn to a method for converting tires into pelletized, recovered carbon black.
The closest prior art of record is Solbakken et al. (US 4,284,616).
Solbakken is silent to “selecting a set of tires comprising car tires and truck tires such that the set of tires comprises approximately 60-85% by weight tire rubber from car tires, and approximately 15-40% by weight tire rubber from truck tires,” wherein “selecting the set of tires comprises selecting the set of tires to achieve a threshold percentage of inorganic materials within the matrix,” and wherein, “the threshold percentage of inorganic materials comprises a threshold percentage of sulfur by weight [of] less than twenty percent” as required by claim 5.
Claim 5 clearly establishes that the specified tire ratio is significant by requiring that “selecting the set of tires comprises selecting the set of tires to achieve a threshold percentage of inorganic materials within the matrix,” and that, “the threshold percentage of inorganic materials comprises a threshold percentage of sulfur by weight [of] less than twenty percent”. There is no teaching or suggestion in the prior art of record which would lead one of ordinary skill to believe that the tire ratio is a result effective variable that could be leveraged to limit sulfur content in the volume of tire rubber segments to less than twenty percent by weight.

For the reasons set forth above, claim 5 is novel and non-obvious over the prior art of record.
Independent Claim 12 is drawn to a method for converting tires into pelletized, recovered carbon black.
The closest prior art of record is Solbakken et al. (US 4,284,616).
Solbakken is silent to “shredding a set of tires into a volume of tire rubber segments, the set of tires selected from a group consisting of agricultural tires, commercial vehicle tires, and passenger tires according to a specified tire ratio defined as five passenger tires for each one commercial vehicle tire and one agricultural tire,” wherein “the specified tire ratio is selected to limit sulfur content in the volume of tire rubber segments to less than twenty percent by weight,” as required by claim 12.
Claim 12 clearly establishes that the specified tire ratio is significant by requiring that “the specified tire ratio is selected to limit sulfur content in the volume of tire rubber segments to less than twenty percent by weight”. There is no teaching or suggestion in the prior art of record which would lead one of ordinary skill to believe that the tire ratio is a result effective variable that could be leveraged to “limit sulfur content in the volume of tire rubber segments to less than twenty percent by weight”.
It is noted that Solbakken teaches obtaining a carbon black product (pyroblack 7007) that has a sulfur content of less than 2.04 (Table III, Column 2 Lines 45-68). This teaching at least suggests that the method of Solbakken limits the sulfur content in the volume of tire rubber segments to less than twenty percent by weight. However, Solbakken does not teach or suggest processing a “set of tires selected from a group consisting of agricultural tires, commercial vehicle tires, and passenger tires according to a 
For the reasons set forth above, claim 12 and its dependents are novel and non-obvious over the prior art of record.
Dependent claim 30 is drawn to a method for converting tires into pelletized, recovered carbon black.
The closest prior art of record is Solbakken et al. (US 4,284,616).
Solbakken is silent to “selecting a set of tires comprising car tires and truck tires such that the set of tires comprises approximately 60-85% by weight tire rubber from car tires, and approximately 15-40% by weight tire rubber from truck tires,” wherein “wherein said set of tires is selected to limit the silica content in the carbonaceous material to less than 5% by weight” as required by claim 30.
Claim 30 clearly establishes that the specified tire ratio is significant by requiring that “set of tires is selected to limit the silica content in the carbonaceous material to less than 5% by weight”. There is no teaching or suggestion in the prior art of record which would lead one of ordinary skill to believe that the tire ratio is a result effective variable that could be leveraged to “limit the silica content in the carbonaceous material to less than 5% by weight”.
It is noted that Solbakken teaches obtaining a carbon black product (pyroblack 7007) that has a an ash content of less than 13.36%, wherein the ash is comprised primarily of zinc oxide and titania SO2 (Table III, Column 2 Lines 45-68). This teaching suggests that the method of Solbakken may limit the silica content in the volume of tire rubber segments to less than 5% by weight. However, there is no explicit teaching of such. Furthermore, Solbakken does not teach or suggest processing a “set of tires comprising car tires and truck tires such that the set of tires comprises approximately 60-85% by weight tire rubber from car tires, and approximately 15-40% by weight tire rubber from truck tires”. Also, as stated above, there is nothing in the prior art of record which would lead one of ordinary skill to believe that the tire ratio is a result effective variable that could be leveraged to “limit the silica content in the carbonaceous material to less than 5% by weight”.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772